Exhibit 10.3

EXECUTION COPY

 

 

CUSTODIAN AGREEMENT

 

 

dated as of February 22, 2019

by and among

PENNANTPARK INVESTMENT FUNDING I, LLC,

(“Company”)

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION

(“Custodian”)

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION

(“Collateral Agent”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.  DEFINITIONS

        1       

1.1

   Defined Terms      1  

1.2

   Construction      3  

1.3

   Headings      3  

2.  APPOINTMENT OF CUSTODIAN

        3       

2.1

   Appointment and Acceptance      3  

2.2

   Instructions      3  

2.3

   Collateral Agent      3  

3.  DUTIES OF CUSTODIAN

        3       

3.1

   Segregation      3  

3.2

   Register      4  

3.3

   Delivery of Collateral Loans to Custodian      4  

3.4

   Release of Documents/Control By Agents      5  

3.5

   Records      5  

4.  REPORTING

        5       

5.  CERTAIN GENERAL TERMS

        6       

5.1

   No Duty to Examine Underlying Instruments      6  

5.2

   Resolution of Discrepancies      6  

5.3

   Improper Instructions      6  

5.4

   Proper Instructions      6  

5.5

   Actions Permitted Without Express Authority      7  

5.6

   Evidence of Authority      7  

5.7

   Receipt of Communications      7  

6.  COMPENSATION OF CUSTODIAN

        7       

6.1

   Fees      7  

6.2

   Expenses      8  

6.3

   Priority of Payments      8  

7.  RESPONSIBILITY OF CUSTODIAN

        8       

7.1

   General Duties      8  

7.2

   Instructions      8  

7.3

   General Standards of Care      9  

7.4

   Indemnification; Collateral Agent’s Lien      10  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

7.5

   Force Majeure      11  

7.6

   Proceedings      11  

8.  SECURITY CODES

        12       

9.  TAX LAW

        12       

10.  EFFECTIVE PERIOD AND TERMINATION

        12       

10.1

   Effective Date      12  

10.2

   Termination      12  

10.3

   Resignation      12  

10.4

   Successor      12  

10.5

   Payment of Fees, etc.      12  

10.6

   Final Report      13  

11.  REPRESENTATIONS AND WARRANTIES

        13       

11.1

   Representations of the Company      13  

11.2

   Representations of the Custodian      13  

11.3

   Covenants of the Custodian      14  

12.  PARTIES IN INTEREST; THIRD PARTY BENEFIT

        14       

13.  NOTICES

        14       

14.  CHOICE OF LAW AND JURISDICTION; WAIVER OF JURY TRIAL

        15       

14.1

   Choice of Law and Jurisdiction      15  

14.2

   Submission to Jurisdiction      15  

14.3

   Waiver of Jury Trial      15  

15.  ENTIRE AGREEMENT; COUNTERPARTS

        15       

15.1

   Complete Agreement      15  

15.2

   Counterparts      15  

15.3

   Electronic Signatures      15  

16.  AMENDMENT; WAIVER

        16       

16.1

   Amendment      16  

16.2

   Waiver      16  

17.  SUCCESSOR AND ASSIGNS

        16       

17.1

   Successors Bound      16  

17.2

   Merger and Consolidation      16  

18.  SEVERABILITY

        16       



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

19.

   REQUEST FOR INSTRUCTIONS      16  

20.

   OTHER BUSINESS      17  

21.

   REPRODUCTION OF DOCUMENTS      17  

22.

   CONFIDENTIALITY      17  

23.

   NO PETITION IN BANKRUPTCY      18  

24.

   LIMITED RECOURSE AGAINST THE COMPANY      18  

 

SCHEDULES

     

SCHEDULE A – Initial Authorized Persons

  

SCHEDULE B – Revolving Credit Agreement

  

 



--------------------------------------------------------------------------------

THIS CUSTODIAN AGREEMENT (this “Agreement”) is dated as of February 22, 2019 and
is by and among PENNANTPARK INVESTMENT FUNDING I, LLC (the “Company”), a
Delaware limited liability company, THE BANK OF NEW YORK MELLON TRUST COMPANY,
NATIONAL ASSOCIATION, as document custodian hereunder (in such capacity, the
“Custodian”) and THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
ASSOCIATION, as collateral agent for the Secured Parties (in such capacity, the
“Collateral Agent”), and BNP PARIBAS, as administrative agent for the Secured
Parties (in such capacity, the “Administrative Agent”), acknowledged and agreed
to by PENNANTPARK INVESTMENT CORPORATION (the “Equityholder”), a Maryland
corporation, and acknowledged and agreed to by PENNANTPARK INVESTMENT ADVISERS,
LLC (the “Servicer”), a Delaware limited liability company.

RECITALS

WHEREAS, the Company desires to retain The Bank of New York Mellon Trust
Company, National Association, to act as document custodian for the Collateral
Loans for the benefit of the Collateral Agent;

WHEREAS, the Company desires that the Collateral Loans be held and administered
by the Custodian pursuant to this Agreement; and

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto agree as follows:

 

1.

DEFINITIONS

1.1 Defined Terms. In addition to terms expressly defined elsewhere herein, the
following words shall have the following meanings as used in this Agreement,
including the preamble and recitals; provided that any capitalized terms used
but not defined herein shall have the meaning ascribed to them in the Revolving
Credit Agreement (as defined below):

“Administrative Agent” has the meaning set forth in the preamble

“Agreement” has the meaning set forth in the preamble.

“Authorized Person” has the meaning set forth in Section 5.4(a).

“Block Notice” has the meaning set forth in Section 3.4(b).

“Collateral Agent” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the preamble.

“Confidential Information” has the meaning set forth in Section 22.1.

“Custodian” has the meaning set forth in the preamble.

 

1



--------------------------------------------------------------------------------

“Noteless Loan” means a Collateral Loan with respect to which (a) the related
Underlying Loan Agreement does not require the Obligor to execute and deliver an
Underlying Note to evidence the indebtedness created under such Collateral Loan
and (b) no Underlying Notes issued to the Company are outstanding with respect
to the portion of the Collateral Loan transferred to the Company.

“Proper Instructions” means instructions (including Trade Confirmations)
received by the Custodian from (a) prior to the delivery of a Block Notice, the
Company or the Servicer on behalf of the Company, or (b) the Collateral Agent or
the Administrative Agent, in each case, in any of the following forms acceptable
to the Custodian:

 

  (a)

in writing signed by an Authorized Person (and delivered by hand, by mail, by
overnight courier or by facsimile);

 

  (b)

by electronic mail from an Authorized Person;

 

  (c)

in a communication utilizing access codes effected between electro mechanical or
electronic devices; or

 

  (d)

such other means as may be agreed upon from time to time by the Custodian and
the party giving such instructions.

“Required Loan Documents” means, for each Collateral Loan that is not a Noteless
Loan, the original executed Underlying Note endorsed by the Obligor or the prior
holder of record of such Collateral Loan in blank or to the Company.

“Revolving Credit Agreement” means the revolving credit and security agreement
identified on Schedule B.

“Servicer” has the meaning set forth in the preamble.

“Trade Confirmation” means a confirmation of the Company’s acquisition of a
Collateral Loan delivered to the Collateral Agent (with a copy to the Custodian)
by the Company pursuant to Section 3.3(b)(i), and setting forth applicable
information with respect to such Collateral Loan, which confirmation shall
contain such information in respect of such Collateral Loan as the Custodian may
reasonably require in order to enable the Custodian to perform its duties
hereunder in respect of such Collateral Loan in the form of a customary trade
confirmation as agreed to by the Custodian and the Company from time to time.

“Underlying Loan Agreement” means, with respect to any Collateral Loan, the
document or documents evidencing the commercial loan agreement or facility
pursuant to which such Collateral Loan is made.

“Underlying Note” means one or more promissory notes, if any, executed by an
Obligor evidencing a Collateral Loan.

 

2



--------------------------------------------------------------------------------

1.2 Construction. The rules of construction set forth in Section 1.02 of the
Revolving Credit Agreement shall apply to this Agreement as if fully set forth
herein.

1.3 Headings. Headings are inserted for convenience and do not affect the
interpretation of this Agreement.

 

2.

APPOINTMENT OF CUSTODIAN

2.1 Appointment and Acceptance. The Company hereby appoints the Custodian as
document custodian of the Required Loan Documents delivered to it for all
Collateral Loans owned by the Company at any time during the term of this
Agreement, on the terms and conditions set forth in this Agreement (which shall
include any addendum hereto which is hereby incorporated herein and made a part
of this Agreement), and the Custodian hereby accepts such appointment and agrees
to perform the services and duties set forth in this Agreement with respect to
it, subject to and in accordance with the provisions hereof.

2.2 Instructions. The Company agrees that it shall from time to time provide, or
cause to be provided, to the Custodian all necessary instructions and
information, and shall respond promptly to all inquiries and requests of the
Custodian as may reasonably be necessary to enable the Custodian to perform its
duties hereunder. Prior to the Custodian’s receipt of a Block Notice pursuant to
Section 3.4(b), the Servicer may direct the Custodian to take any action
hereunder; provided that the Servicer shall not direct the Custodian to take any
action in contravention of the Facility Documents.

2.3 Collateral Agent. The Custodian shall take and retain custody of the
Required Loan Documents delivered by the Company hereunder in accordance with
the terms and conditions of this Agreement, all for the benefit of the
Collateral Agent and the other Secured Parties, in order to perfect under the
UCC, the Collateral Agent’s security interest therein for the benefit of the
Secured Parties. In taking and retaining custody of the Required Loan Documents,
the Custodian shall be deemed to be acting as the agent of the Collateral Agent
for the benefit of the Secured Parties; provided that the Custodian makes (a) no
warranty or representation and shall have no responsibility for the
enforceability, completeness, validity, sufficiency, value, genuineness,
ownership or transferability of the Collateral Loans and (b) no representation
as to the existence, perfection or priority of any lien on the Collateral Loans
or the Required Loan Documents.

 

3.

DUTIES OF CUSTODIAN

3.1 Segregation. All Required Loan Documents held by the Custodian for the
account of the Company hereunder shall be (a) subject to the lien of the
Collateral Agent on behalf of the Secured Parties, (b) physically separate from
other loans and non-cash property in the possession of the Custodian and
(c) identified by the Custodian as subject to this Agreement. Any originals of
Required Loan Documents shall be kept in fire resistant vaults, rooms or
cabinets at The Bank of New York Mellon Trust Company, National Association, 601
Travis Street, 16th Floor, Houston, Texas, 77002, Attn: Global

 

3



--------------------------------------------------------------------------------

Corporate Trust- Pennant Park Investment Funding I, LLC, or at such other office
as shall be specified to the Administrative Agent and the Servicer by the
Custodian in a written notice delivered at least thirty (30) days prior to such
change. The Custodian shall segregate the Required Loan Documents on its
inventory system and will not commingle the physical Required Loan Documents
with any other files of the Custodian.

3.2 Register. The Custodian shall maintain a register (in book-entry form or in
such other form as it shall deem necessary or desirable) of the Collateral Loans
for which it holds Required Loan Documents under this Agreement containing such
information as the Company and the Custodian may reasonably agree; provided
that, with respect to such Collateral Loans, all Required Loan Documents shall
be held in safekeeping by the Custodian, individually segregated from the
securities and investments of any other Person and marked so as to clearly
identify such Required Loan Documents as the property of the Company as set
forth in this Agreement.

3.3 Delivery of Collateral Loans to Custodian.

 

(a)

The Company shall deliver, or cause to be delivered, to the Custodian all of the
Required Loan Documents for each Collateral Loan owned by the Company at any
time during the term of this Agreement at the address identified herein. The
Custodian shall not be responsible for any Collateral Loan or related Required
Loan Document until actually received by it.

 

  (b)

    (i)   

Promptly after the acquisition of any Collateral Loan, the Company shall deliver
or cause to be delivered (which may be via email) to the Collateral Agent with a
copy to the Custodian a properly completed Trade Confirmation, if any, on which
the Custodian may conclusively rely without further inquiry or investigation,
and shall deliver to the Custodian the Required Loan Documents for all
Collateral Loans.

 

  (ii)

Any duty on the part of the Custodian with respect to the custody of such
Collateral Loans shall be limited to the physical custody of the related
Required Loan Documents delivered to it pursuant to the terms hereof; provided
that the Custodian shall be deemed to have satisfied the terms hereof with
respect to the custody, safekeeping and physical preservation of the Required
Loan Documents in its possession if it acts in accordance with any instruction
by the Company (or the Servicer on its behalf) issued prior to a Block Notice
(or following rescission of a Block Notice by the Collateral Agent) and any
instruction by a Secured Party issued after a Block Notice.

 

  (iii)

The Custodian may assume the genuineness of any Required Loan Document it may
receive and the genuineness and due authority of any signatures appearing
thereon, and shall be entitled to assume that each document it may receive is
what it purports to be. If an original “security” or “instrument” as defined in
Section 8-102(a)(15) and Section 9-102(a)(47) of the UCC, respectively, is or
shall be or become available

 

4



--------------------------------------------------------------------------------

  with respect to any Collateral Loan to be held by the Custodian under this
Agreement, it shall be the sole responsibility of the Company to make or cause
delivery thereof to the Custodian, and the Custodian shall not be under any
obligation at any time to determine whether any such original “security” or
“instrument” has been or is required to be issued or made available in respect
of any Collateral Loan or to compel or cause delivery thereof to the Custodian.

3.4 Release of Documents/Control By Agents.

 

(a)

The Custodian shall release and ship for delivery, or direct its agents or
sub-custodians to release and ship for delivery, as the case may be, Required
Loan Documents of the Company held by the Custodian, its agents or its
sub-custodians from time to time upon receipt of Proper Instructions
(specifying, among other things, the Collateral Loans and Required Loan
Documents to be released and delivery instructions and other information as may
be necessary to enable the Custodian to release and ship such Required Loan
Documents), which may be standing instructions (in a form acceptable to the
Custodian) in accordance with the Revolving Credit Agreement.

 

(b)

Upon receipt by the Custodian from the Administrative Agent or the Collateral
Agent, of written notice of the occurrence of an Event of Default under the
Revolving Credit Agreement indicating the Administrative Agent’s intent to
prohibit the Custodian from accepting instructions from the Company (each such
notice, a “Block Notice”), the Custodian shall no longer accept or act upon
Proper Instructions or other instructions from the Company (or the Servicer on
its behalf) hereunder with respect to the Collateral Loans or the Required Loan
Documents. From and after its receipt of a Block Notice and until rescission
thereof by the Collateral Agent, the Custodian shall only comply with Proper
Instructions from the Collateral Agent or Administrative Agent.

3.5 Records. The Custodian shall create and maintain records relating to its
activities under this Agreement with respect to the Collateral Loans or other
property of the Company held for the benefit of the Collateral Agent and the
other Secured Parties under this Agreement. All such records shall be the
property of the Company and shall during the regular business hours of the
Custodian be open for inspection by duly authorized officers, employees or
agents of the Company or its affiliates, upon reasonable request and three
(3) Business Days’ prior written notice.

 

4.

REPORTING

 

(a)

The Custodian shall render, within five (5) Business Days of the end of each
calendar month, an itemized report of the Required Loan Documents held pursuant
to this Agreement as of the date of such report and such other matters as the
parties may agree from time to time in form and substance satisfactory to the
Collateral Agent, the Servicer and the Administrative Agent and deliver such
report to the Administrative Agent.

 

(b)

The Custodian shall have no duty or obligation to undertake any market valuation
of the Collateral Loans under any circumstance.

 

5



--------------------------------------------------------------------------------

5.

CERTAIN GENERAL TERMS

5.1 No Duty to Examine Underlying Instruments. Nothing herein shall obligate the
Custodian to review or examine the terms of any underlying instrument,
certificate, credit agreement, indenture, loan agreement, promissory note or any
other Required Loan Documents evidencing or governing any Collateral Loan to
determine the validity, sufficiency, marketability or enforceability of any
Collateral Loan (and shall have no responsibility for the genuineness or
completeness thereof) or otherwise.

5.2 Resolution of Discrepancies. In the event of any discrepancy between the
information set forth in any report provided by the Custodian to the Company and
any information contained in the books or records of the Company, the Company
shall promptly notify the Custodian thereof and the parties shall cooperate to
diligently resolve the discrepancy.

5.3 Improper Instructions. Notwithstanding anything herein to the contrary, the
Custodian shall not be obligated to take any action (or refrain from taking any
action), which it reasonably determines to be contrary to the terms of this
Agreement or Applicable Law. In no instance shall the Custodian be obligated to
provide services on any day that is not a Business Day.

5.4 Proper Instructions.

 

(a)

Each of the Collateral Agent, the Administrative Agent, the Servicer and the
Company will give a notice to the Custodian, in a form acceptable to the
Custodian, specifying the names and specimen signatures of Persons authorized to
give Proper Instructions (collectively, “Authorized Persons” and each, an
“Authorized Person”) which notice shall be signed by an Authorized Person set
forth on Schedule A or otherwise previously certified to the Custodian. The
Custodian shall be entitled to rely upon the identity and authority of such
Persons until it receives written notice from an Authorized Person of the
Company, the Administrative Agent, the Servicer or the Collateral Agent, as
applicable, to the contrary. The initial Authorized Persons are set forth on
Schedule A attached hereto and made a part hereof (as such Schedule A may be
modified from time to time by written notice from the Company, the
Administrative Agent, the Servicer or the Collateral Agent, as applicable, to
the Custodian). If such person elects to give the Custodian email or facsimile
instructions (or instructions by a similar electronic method) and the Custodian
in its discretion elects to act upon such instructions, the Custodian’s
reasonable understanding of such instructions shall be deemed controlling. The
Custodian shall not be liable for any losses, costs or expenses arising directly
or indirectly from the Custodian’s reliance upon and compliance with such
instructions notwithstanding such instructions conflicting with or being
inconsistent with a written instruction delivered to the Custodian subsequent to
the Custodian’s reliance upon and compliance with such original instructions.
Any person providing such instructions or directions agrees to assume all risks
arising out of the use of such electronic methods to submit instructions and
directions to the Custodian, including the risk of the Custodian acting on
unauthorized instructions, and the risk of interception and misuse by third
parties.

 

6



--------------------------------------------------------------------------------

(b)

The Custodian shall have no responsibility or liability to the Company (or any
other Person) and shall be indemnified and held harmless by the Company in the
event that a subsequent written confirmation of an oral instruction fails to
conform to the oral instructions received by the Custodian. The Custodian shall
not have an obligation to act in accordance with purported instructions to the
extent that they conflict with Applicable Law or regulations. The Custodian
shall not be liable for any loss resulting from a delay while it obtains
clarification of any Proper Instruction.

5.5 Actions Permitted Without Express Authority. The Custodian may, at its
discretion, without express authority from the Company, the Collateral Agent or
any other Person, attend to all nondiscretionary details in connection with the
sale, exchange, substitution, purchase, transfer and other dealings with the
Collateral Loans.

5.6 Evidence of Authority. The Custodian shall be protected in acting upon any
instruction, notice, request, consent, certificate, instrument or paper
reasonably believed by it to be genuine and to have been properly executed or
otherwise given by or on behalf of the Company, the Servicer, the Collateral
Agent or the Administrative Agent, as applicable, by an Authorized Person
thereof. The Custodian may receive and accept a certificate signed by any
Authorized Person as conclusive evidence of:

 

(a)

the authority of any Person to act in accordance with such certificate; or

 

(b)

any determination or any action by such Person as described in such certificate,

and such certificate may be considered as in full force and effect until receipt
by the Custodian of written notice to the contrary from an Authorized Person of
the Company, the Servicer, the Collateral Agent or the Administrative Agent, as
applicable.

5.7 Receipt of Communications. Any communication received by the Custodian on a
day which is not a Business Day or after 3:30 p.m. (prevailing Eastern time) (or
such other time as is agreed by the Company and the Custodian from time to time)
on a Business Day will be deemed to have been received on the next Business Day;
provided that in the case of communications so received after 3:30 p.m.
(prevailing Eastern time) on a Business Day the Custodian will use commercially
reasonable efforts to process such communications as soon as possible after
receipt.

 

6.

COMPENSATION OF CUSTODIAN

6.1 Fees. The Custodian shall be entitled to compensation for its services in
accordance with the terms of that certain Collateral Agent Fee Letter.

6.2 Expenses. The Company agrees to pay or reimburse to the Custodian upon its
request from time to time all reasonable and documented out of pocket costs,
disbursements, advances, and expenses (including reasonable and documented
attorneys’ fees and expenses of external legal counsel) incurred in connection
with the preparation or execution of this Agreement, or in connection with the
transactions contemplated hereby or the administration of this Agreement or
performance by the Custodian of its duties and services under this Agreement
(including reasonable and documented out of pocket costs and expenses of any
action deemed necessary by the Custodian to collect any amounts owing to it
under this Agreement).

 

7



--------------------------------------------------------------------------------

6.3 Priority of Payments. Amounts owing to the Custodian hereunder, including
fees set forth in the Collateral Agent Fee Letter, shall be payable in
accordance with the Priority of Payments under the Revolving Credit Agreement.

 

7.

RESPONSIBILITY OF CUSTODIAN

7.1 General Duties. The Custodian shall have no duties, obligations or
responsibilities under this Agreement or with respect to the Collateral Loans,
except for such duties as are expressly and specifically set forth in this
Agreement, and the duties and obligations of the Custodian shall be determined
solely by the express provisions of this Agreement and the Custodian shall
satisfy those duties expressly set forth in this Agreement so long as it acts
without gross negligence or willful misconduct. No implied duties, obligations
or responsibilities shall be read into this Agreement against, or on the part
of, the Custodian and the Custodian shall not have any duty to take any
discretionary action or exercise any discretionary powers. With the exception of
this Agreement, the Custodian is not responsible for or chargeable with
knowledge of any terms or conditions contained in any other agreement,
including, but not limited to, any agreement between the Company and the
Servicer. The Custodian, in its capacity as such, shall have no obligations
under the Revolving Credit Agreement.

7.2 Instructions.

 

(a)

The Custodian shall be entitled to refrain from taking any action unless it has
received Proper Instructions from the Company (or the Servicer on the Company’s
behalf), the Administrative Agent or the Collateral Agent, as applicable, as it
reasonably deems necessary, and shall be entitled to require, upon notice to the
Company, the Servicer, the Administrative Agent or the Collateral Agent, as
applicable, such Proper Instructions to be in writing. The Custodian shall have
no liability for any action (or forbearance from action) taken pursuant to any
Proper Instruction of the Company, the Servicer, the Administrative Agent or the
Collateral Agent, as applicable.

 

(b)

Whenever the Custodian is entitled or required to receive or obtain any
communications or information pursuant to or as contemplated by this Agreement,
it shall be entitled to receive the same in writing, in form, content and medium
reasonably acceptable to it and otherwise in accordance with any applicable term
of this Agreement; and whenever any report or other information is required to
be produced or distributed by the Custodian it shall be in form, content and
medium reasonably acceptable to it and the Company, and otherwise in accordance
with any applicable term of this Agreement.

7.3 General Standards of Care. Notwithstanding any terms herein contained to the
contrary, the acceptance by the Custodian of its appointment hereunder is
expressly subject to the following terms, which shall govern and apply to each
of the terms and provisions of this Agreement (whether or not so stated
therein):

 

8



--------------------------------------------------------------------------------

(a)

The Custodian may rely on, and shall be protected in acting or refraining from
acting in accordance with, any written notice, instruction, statement,
certificate, request, waiver, consent, opinion, report, receipt or other paper
or document furnished to it (including any of the foregoing provided to it by
facsimile or electronic means), not only as to its due execution and validity,
but also as to the truth and accuracy of any information therein contained,
which it in good faith believes to be genuine and signed or presented by the
proper person (which in the case of any instruction from or on behalf of the
Company, the Administrative Agent, the Servicer, or the Collateral Agent, shall
be an Authorized Person); and the Custodian shall be entitled to presume the
genuineness and due authority of any signature appearing thereon. The Custodian
shall not be bound to make any independent investigation into the facts or
matters stated in any such notice, instruction, statement, certificate, request,
waiver, consent, opinion, report, receipt or other paper or document; provided
that if the form thereof is specifically prescribed by the terms of this
Agreement, the Custodian shall examine the same to determine whether it
substantially conforms on its face to such requirements hereof.

 

(b)

Neither the Custodian nor any of its directors, officers or employees shall be
liable to anyone for any error of judgment, or for any act done or step taken or
omitted to be taken by it (or any of its directors, officers or employees), or
for any mistake of fact or law, or for anything which it may do or refrain from
doing in connection herewith, unless such action constitutes gross negligence,
willful misconduct or bad faith on its part. The Custodian shall not be liable
for any action taken by it in good faith and reasonably believed by it to be
within powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.

 

(c)

In no event shall the Custodian be liable for any indirect, punitive, special,
incidental or consequential damages (including lost profits) whether or not it
has been advised of the likelihood of such damages.

 

(d)

The Custodian may consult with, and obtain advice from, legal counsel selected
in good faith with respect to any question as to any of the provisions hereof or
its duties hereunder, or any matter relating hereto, and the written opinion or
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by the Custodian in good
faith in accordance with the opinion and directions of such counsel; the
reasonable cost of such services shall be reimbursed pursuant to Section 6.2
above.

 

(e)

The Custodian shall have no duty to inquire into the happening or occurrence of
any event or contingency and shall not be deemed to have notice or knowledge of
any fact, claim or demand with respect hereto unless actually known by an
officer charged with responsibility for administering this Agreement or unless
notified (and then only to the extent received) in writing by the Custodian at
the applicable address as set forth in Section 13 and specifically referencing
this Agreement.

 

9



--------------------------------------------------------------------------------

(f)

No provision of this Agreement shall require the Custodian to expend or risk its
own funds, or to take any action (or forbear from action) hereunder which might
in its reasonable judgment involve any expense or any financial or other
liability unless it shall be furnished with acceptable indemnification. Nothing
herein shall obligate the Custodian to commence, prosecute or defend legal
proceedings in any instance, whether on behalf of the Company or on its own
behalf or otherwise, with respect to any matter arising hereunder, or relating
to this Agreement or the services contemplated hereby.

 

(g)

The permissive right of the Custodian to take any action hereunder shall not be
construed as a duty.

 

(h)

The Custodian may act or exercise its duties or powers hereunder through agents
or attorneys, and the Custodian shall not be liable or responsible for the
actions or omissions of any such agent or attorney appointed with reasonable due
care.

 

(i)

All indemnifications contained in this Agreement in favor of the Custodian shall
survive the termination of this Agreement.

 

(j)

The Custodian shall be entitled to all of the same rights, protections,
immunities and indemnities afforded to the Collateral Agent under the Revolving
Credit Agreement; provided that such rights, protections, indemnities and
immunities shall be in addition to any rights, protections, indemnities and
immunities set forth herein.

7.4 Indemnification; Collateral Agent’s Lien.

 

(a)

The Company shall and does hereby indemnify and hold harmless the Custodian for
and from any and all reasonable and documented out of pocket costs and expenses
(including reasonable and documented attorneys’ fees and expenses), and any and
all losses, damages, claims and liabilities (collectively, “Losses”), that may
arise, be brought against or incurred by the Custodian, as a result of, relating
to, or arising out of this Agreement, or the administration or performance of
the Custodian’s duties hereunder, or the relationship between the Company and
the Custodian created hereby, other than such Losses as are directly caused by
the Custodian’s own actions constituting bad faith, gross negligence or willful
misconduct. Without limiting the foregoing, after the receipt of a Block Notice,
the parties hereto agree that the Collateral Agent shall direct the Lenders to
indemnify and hold harmless the Custodian and its directors, officers, employees
and agents from and against any and all Losses incurred as a result of the
Custodian’s compliance with the Collateral Agent’s or Administrative Agent’s
(each acting at the direction of the Lenders) direction or instruction in
connection with this Agreement (except to the extent due to the Custodian’s bad
faith, willful misconduct or gross negligence) solely to the extent that such
Losses shall not have been reimbursed by the Company.

 

(b)

Each of the Company, the Collateral Agent and the Custodian hereby agrees that
the Required Loan Documents in respect of the Collateral Loans are being held by
the Custodian hereunder to perfect the lien of the Collateral Agent, on behalf
of the Secured Parties, in the Collateral Loans in accordance with the Revolving
Credit Agreement.

 

10



--------------------------------------------------------------------------------

7.5 Force Majeure. Without prejudice to the generality of the foregoing, the
Custodian shall be without liability to the Company, the Collateral Agent or any
other Person for any damage or loss resulting from or caused by events or
circumstances beyond the Custodian’s reasonable control, including
nationalization, expropriation, currency restrictions, the interruption,
disruption or suspension of the normal procedures and practices of any
securities market, power, mechanical, communications or other technological
failures or interruptions, computer viruses or the like, floods, earthquakes or
other natural disasters, civil and military disturbance, acts of war or
terrorism, riots, revolution, acts of God, work stoppages, strikes, national
disasters of any kind, or other similar events or acts; errors by the Company,
the Servicer, the Collateral Agent or the Administrative Agent (including any
Authorized Person of the foregoing) in its instructions to the Custodian; or
changes in Applicable Law.

7.6 Proceedings. In the event that (a) the Company, the Collateral Agent, the
Servicer, the Administrative Agent, the Lenders or the Custodian shall be served
by a third party with any type of levy, attachment, writ or court order with
respect to any Required Loan Document or (b) a third party shall institute any
court proceeding by which any Required Loan Document shall be required to be
delivered otherwise than in accordance with the provisions of this Agreement,
the party receiving such service shall promptly deliver, or cause to be
delivered, to the other parties to this Agreement and the Administrative Agent
and the Servicer copies of all court papers, orders, documents and other
materials concerning such proceedings. The Custodian shall, to the extent
permitted by Law, continue to hold and maintain all the Required Loan Documents
that are the subject of such proceedings pending a final, nonappealable order of
a court of competent jurisdiction permitting or directing disposition thereof.
Upon final determination of such court, the Custodian shall dispose of such
Required Loan Document as directed by the Collateral Agent or the Administrative
Agent, which shall give a direction consistent with such determination. Expenses
of the Custodian incurred as a result of such proceedings shall be borne by the
Company and paid as an Administrative Expense in accordance with the Revolving
Credit Agreement.

 

8.

SECURITY CODES

If the Custodian issues to the Company or any other Person security codes,
passwords or test keys in order that it may verify that certain transmissions of
information, including Proper Instructions, have been originated by the Company
or other Person, the Company or such Person shall safeguard any security codes,
passwords, test keys or other security devices which the Custodian shall make
available.

 

9.

TAX LAW

The Custodian shall have no responsibility or liability for any obligation now
or hereafter imposed on the Company or the Custodian as document custodian of
the Collateral Loans by the tax law of the United States or any state or
political subdivision thereof. The Custodian shall be kept indemnified by and be
without liability to the Company for such obligations, including taxes (but
excluding any income taxes assessable in respect of compensation paid to the
Custodian pursuant to this Agreement), withholding, certification and reporting
requirements, claims for exemption or refund, additions for late payment
interest, penalties and other expenses (including legal expenses) that may be
assessed against the Company or the Custodian as document custodian of the
Collateral Loans.

 

11



--------------------------------------------------------------------------------

10.

EFFECTIVE PERIOD AND TERMINATION

10.1 Effective Date. This Agreement shall become effective as of its due
execution and delivery by each of the parties. This Agreement shall continue in
full force and effect for so long as the Revolving Credit Agreement remains in
effect with respect to the Obligations, unless previously terminated pursuant to
Section 10.2.

10.2 Termination. This Agreement shall terminate upon the earliest of (a) the
occurrence of the effective date of termination specified in any written notice
of termination given by the Company (with the written consent of the
Administrative Agent) not later than sixty (60) days prior to the effective date
of termination specified therein (in each case with a copy to the Administrative
Agent and the Collateral Agent), (b) on the Collection Date and (c) such other
date of termination as may be mutually agreed upon by the parties in writing
(with the prior written consent of the Administrative Agent).

10.3 Resignation. The Custodian may, at any time, resign under this Agreement by
giving not less than ninety (90) days advance written notice thereof to the
Company, the Servicer, the Collateral Agent and the Administrative Agent.

10.4 Successor. Prior to the effective date of termination of this Agreement, or
the effective date of the resignation of the Custodian, as the case may be, the
Company (with the prior written consent of the Administrative Agent) shall give
a Proper Instruction to the Custodian designating a successor Custodian, if
applicable.

10.5 Payment of Fees, etc. Upon termination of this Agreement or resignation of
the Custodian, the Company shall pay to the Custodian such compensation, and
shall likewise reimburse the Custodian for its reasonable and documented costs,
expenses and disbursements, as may be due as of the date of such termination or
resignation (or removal, as the case may be) all in accordance with the Priority
of Payments set forth in the Revolving Credit Agreement. All indemnifications in
favor of the Custodian under this Agreement shall survive the termination of
this Agreement, or any resignation or removal of the Custodian.

10.6 Final Report. In the event of any resignation or removal of the Custodian,
the Custodian shall provide to the Company and the Servicer a complete final
report or data file transfer of any Confidential Information as of the date of
such resignation or removal.

 

12



--------------------------------------------------------------------------------

11.

REPRESENTATIONS AND WARRANTIES

11.1 Representations of the Company. The Company represents and warrants to the
Custodian that:

 

(a)

it has the power and authority to enter into and perform its obligations under
this Agreement, and it has duly authorized and executed this Agreement so as to
constitute its valid and binding obligation; and

 

(b)

in giving any instruction which purports to be a “Proper Instruction” under this
Agreement, the Company will act in accordance with the provisions of its
Constituent Documents, the Revolving Credit Agreement and any Applicable Law.

11.2 Representations of the Custodian. The Custodian hereby represents and
warrants to the Company that:

 

(a)

it has aggregate capital, surplus and undivided profits of at least $500,000;

 

(b)

it has the power and authority to enter into and perform its obligations under
this Agreement;

 

(c)

it has duly authorized and executed this Agreement so as to constitute its valid
and binding obligations;

 

(d)

its execution and delivery of this Agreement, performance of the transactions
contemplated hereby and the fulfillment of the terms hereof will not
(a) conflict with or violate, in any respect, any Applicable Law, or
(b) conflict with or result in any breach of its articles of incorporation or
bylaws or any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under any indenture, contract,
agreement, mortgage, deed of trust, or other instrument to which it is a party
or by which it is bound; and

 

(e)

it maintains business continuity policies and standards that include data file
backup and recovery procedures that comply with all applicable regulatory
requirements.

11.3 Covenants of the Custodian. From the Closing Date until the Collection
Date, the Custodian hereby covenants to the Company that:

 

(a)

originals of the Required Loan Documents delivered to it shall remain at all
times in the possession of the Custodian at the address set forth in
Section 3.1, unless notice of a different address is given in accordance with
the terms hereof or unless the Administrative Agent agrees to allow certain
Required Loan Documents to be released to the Servicer on a temporary basis in
accordance with the terms hereof, except as such Required Loan Documents may be
released pursuant to the terms of this Agreement; and

 

(b)

it will not dispose of any documents constituting the Required Loan Documents in
any manner that is inconsistent with the performance of its obligations as the
Custodian pursuant to this Agreement.

 

13



--------------------------------------------------------------------------------

12.

PARTIES IN INTEREST; THIRD PARTY BENEFIT

Except as specified in the following sentence, this Agreement is not intended
for, and shall not be construed to be intended for, the benefit of any third
party and may not be relied upon or enforced by any third party (other than
successors and permitted assigns pursuant to Section 17). The Administrative
Agent and each other Secured Party are express third-party beneficiaries of this
Agreement with full rights to enforce all obligations of the Custodian
hereunder.

 

13.

NOTICES

Any Proper Instruction shall be given to a party at the following address (or
such other address as such party may designate by written notice to the other
parties), and otherwise any notice, approval and other communication hereunder
shall be sufficient if made in writing and given to the relevant party at the
following address (or such other address as such party may subsequently
designate by notice to the others) delivered by (a) certified or registered
mail, postage prepaid, (b) recognized courier or delivery service, or
(c) confirmed facsimile, with a duplicate sent on the same day by first class
mail, postage prepaid:

 

(a)

if to the Custodian, to

The Bank of New York Mellon Trust Company,

National Association

601 Travis Street, 16th Floor

Houston, Texas 77002

Attn: Global Corporate Trust – PennantPark Investment Funding I, LLC

Facsimile No.: (713) 483-6633

 

(b)

if to the Company, the Servicer, the Administrative Agent or the Collateral
Agent, at its respective address specified in the Revolving Credit Agreement.

 

14.

CHOICE OF LAW AND JURISDICTION; WAIVER OF JURY TRIAL

14.1 Choice of Law and Jurisdiction. This Agreement shall be construed and the
provisions thereof interpreted under and in accordance with and governed by the
laws of the State of New York for all purposes (without regard to its choice of
law provisions).

14.2 Submission to Jurisdiction. Each party hereto hereby irrevocably and
unconditionally:

 

(a)

subject to the proviso at the end of this clause (a), submits for itself and its
property in any legal action or proceeding relating to this Agreement or for
recognition and enforcement of any judgment in respect hereof, to the
non-exclusive general jurisdiction of the courts of the State of New York in the
Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and the appellate courts of any of them; and

 

14



--------------------------------------------------------------------------------

(b)

consents that any such action or proceeding may be brought in any court
described in Section 14.2(a) and waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same.

14.3 Waiver of Jury Trial. EACH OF THE CUSTODIAN, THE COLLATERAL AGENT, THE
COMPANY, THE SERVICER AND THE ADMINISTRATIVE AGENT WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

15.

ENTIRE AGREEMENT; COUNTERPARTS

15.1 Complete Agreement. This Agreement constitutes the complete and exclusive
agreement of the parties with regard to the matters addressed herein and
supersedes and terminates, as of the date hereof, all prior agreements or
understandings, oral or written between the parties to this Agreement relating
to such matters.

15.2 Counterparts. This Agreement may be executed in any number of counterparts
and all counterparts taken together shall constitute one and the same
instrument.

15.3 Electronic Signatures. The exchange of copies of this Agreement and of
signature pages by facsimile or email transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or email shall be deemed to be their original
signatures for all purposes.

 

16.

AMENDMENT; WAIVER

16.1 Amendment. This Agreement may not be amended, except by an express written
instrument duly executed by each of the Company, the Collateral Agent and the
Custodian with the prior written consent of the Administrative Agent.

16.2 Waiver. In no instance shall any delay or failure to act be deemed to be or
be effective as a waiver of any right, power or term hereunder, unless and
except to the extent such waiver is set forth in an expressly written instrument
signed by the party against whom it is to be charged; provided that no waiver
signed by the Company shall be effective unless such waiver has been consented
to by the Administrative Agent.

 

17.

SUCCESSOR AND ASSIGNS

17.1 Successors Bound. The covenants and agreements set forth herein shall be
binding upon and inure to the benefit of each of the parties and their
respective successors and permitted assigns. No party shall be permitted to
assign all or any portion of their rights under this Agreement without the
written consent of the other parties and the Administrative Agent; provided that
the foregoing shall not limit the ability of the Custodian to delegate certain
duties or services to or perform them through agents or attorneys appointed with
due care as expressly provided in this Agreement.

 

15



--------------------------------------------------------------------------------

17.2 Merger and Consolidation. Any corporation or association into which the
Custodian may be merged or converted or with which it may be consolidated, or
any corporation or association resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any corporation or
association to which the Custodian transfers all or substantially all of its
corporate trust business, shall be the successor of the Custodian hereunder, and
shall succeed to all of the rights, powers and duties of the Custodian
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto.

 

18.

SEVERABILITY

The terms of this Agreement are hereby declared to be severable, such that if
any term hereof is determined to be invalid or unenforceable, such determination
shall not affect the remaining terms.

 

19.

REQUEST FOR INSTRUCTIONS

If, in performing its duties under this Agreement, the Custodian is required to
decide between alternative courses of action, the Custodian may (but shall not
be obliged to) request written instructions from the Servicer, the Company or
the Collateral Agent as to the course of action desired by it; provided that the
Custodian shall not request written instructions from the Servicer or the
Company following the Custodian’s receipt of a Block Notice. If the Custodian
does not receive such instructions within five (5) days after it has requested
them, the Custodian may, but shall be under no duty to, take or refrain from
taking any such courses of action. The Custodian shall act in accordance with
instructions received from the Servicer, the Company or the Collateral Agent in
response to such request, except to the extent it has already taken, or
committed itself to take, action inconsistent with such instructions.

 

20.

OTHER BUSINESS

Nothing herein shall prevent the Custodian or any of its affiliates from
engaging in other business, or from entering into any other transaction or
financial or other relationship with, or receiving fees from or from rendering
services of any kind to the Company or any other Person. Nothing contained in
this Agreement shall constitute the Company and/or the Custodian (and/or any
other Person) as members of any partnership, joint venture, association,
syndicate, unincorporated business or similar assignment as a result of or by
virtue of the engagement or relationship established by this Agreement.

 

21.

REPRODUCTION OF DOCUMENTS

This Agreement and all schedules, exhibits, attachments and amendments hereto
may be reproduced by any photographic, photostatic, microfilm, micro-card,
miniature photographic or other similar process. The parties hereto each agree
that any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
production shall likewise be admissible in evidence.

 

16



--------------------------------------------------------------------------------

22.

CONFIDENTIALITY

(a) Each party shall keep confidential any non-public information relating to
the other party’s business (“Confidential Information”). Confidential
Information may include: (i) any data or information that is competitively
sensitive material, and not generally known to the public, including, but not
limited to, information about product plans, marketing strategies, finances,
operations, customer relationships, customer profiles, customer lists, sales
estimates, business plans, and internal performance results in relation to the
past, present or future business activities of the Company or the Custodian,
their respective subsidiaries and affiliated companies; (ii) any scientific or
technical information, design, process, procedure, formula, or improvement that
is commercially valuable and secret in the sense that its confidentiality
affords the Company or the Custodian a competitive advantage over its
competitors; (iii) all confidential or proprietary concepts, documentation,
reports, data, specifications, computer software, source code, object code, flow
charts, databases, inventions, know-how, and trade secrets, whether or not
patentable or copyrightable; and (iv) anything designated as confidential.
Confidential Information shall not include information which (x) is disclosed in
a publication available to the public, is otherwise in the public domain at the
time of disclosure, or becomes publicly known through no wrongful act on the
part of the recipient, (y) is obtained by the recipient in good faith from a
third party source having the right to disclose such information, or (z) was
known by the receiving party, without any obligation of confidentiality, prior
to the disclosure of such information.

(b) Notwithstanding the foregoing, the recipient may disclose Confidential
Information (i) to regulatory authorities having jurisdiction over the
Custodian, as required by law or regulation, and (ii) to the Custodian’s
directors, officers, employees, attorneys, accountants, agents or advisors who
have a need to know such information in the course of the performance of its
duties hereunder.

(c) The recipient may disclose Confidential Information to the extent and as
required by applicable law or regulation in connection with oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand, any informal or formal investigation by any governmental
entity, or pursuant to a judicial, administrative or legal proceeding in which
either party is involved; provided that the recipient will, to the extent
permitted to do so, provide prompt notice to the other party of such request and
give the other party the opportunity to contest such request or seek a
protective order, as necessary, prior to disclosing such Confidential
Information under this Section 22.3. In the event that no such protective order
or other remedy is obtained, or in the absence of such protective order, other
remedy or the waiver by the other party and where the receiving party has been
advised by counsel that it is legally compelled to disclose the Confidential
Information, the receiving party and/or its counsel will furnish only that
portion of the Confidential Information that the receiving party is advised by
its counsel is legally required.

 

17



--------------------------------------------------------------------------------

23. NO PETITION IN BANKRUPTCY.

The Custodian agrees not to file or join in the filing of an involuntary
petition in bankruptcy against the Company for the nonpayment of the Custodian’s
fees or other amounts payable by the Company under this Agreement until such
time as may be permitted under Section 13.17 of the Revolving Credit Agreement.
The provisions of this Section 23 shall survive termination of this Agreement.

24. LIMITED RECOURSE AGAINST THE COMPANY.

Notwithstanding any other provision of this Agreement, each of the parties
hereto hereby agrees that any obligations of the Company under this Agreement
are limited recourse obligations of the Company, payable solely from the
Collateral in accordance with Article IX of the Revolving Credit Agreement, and
following the realization of all of the Collateral, all obligations of the
Company under this Agreement and any claims of a party hereto shall be
extinguished and shall not thereafter revive. No recourse shall be had against
any officer, director, employee, member or manager of the Company or its
successors or assigns for any amounts payable under this Agreement. The
provisions of this Section 24 shall survive the termination of this Agreement.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by a duly authorized officer, intending the same to take
effect as of the date first written above.

 

PENNANTPARK INVESTMENT FUNDING I, LLC, as Company By:   PennantPark Investment
Corporation, its designated manager By:   /s/ Arthur Penn   Name: Arthur Penn  
Title: Chief Executive Officer

 

Custodian Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, in its capacity
as the Custodian By:   /s/ Karen Yu   Name: Karen Yu   Title: Vice President

 

Custodian Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, in its capacity
as the Collateral Agent By:   /s/ Karen Yu   Name: Karen Yu   Title: Vice
President

 

Custodian Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

PENNANTPARK INVESTMENT CORPORATION,

in its capacity as Equityholder

By:   /s/ Arthur Penn   Name: Arthur Penn   Title: Chief Executive Officer

 

Custodian Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

PENNANTPARK INVESTMENT ADVISERS, LLC,

in its capacity as Servicer

By:   /s/ Arthur H. Penn   Name: Arthur H. Penn   Title: Managing Member

 

Custodian Agreement



--------------------------------------------------------------------------------

BNP PARIBAS,

in its capacity as Administrative Agent

By:   /s/ Adnan A. Zuberi   Name: Adnan A. Zuberi   Title: Managing Director  
By:   /s/ Patrick McKee   Name: Patrick McKee   Title: Managing Director

 

Custodian Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Any of the following Persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the relevant Person from time to
time by written notice to the Custodian):

Company:

 

NAME:   SIGNATURE:   TELEPHONE NO.: Arthur Penn  

/s/ Arthur Penn

  212-905-1010 Aviv Efrat  

/s/ Aviv Efrat

  Thomas J. Friedmann    

 

Custodian Agreement



--------------------------------------------------------------------------------

SCHEDULE A

Any of the following Persons (each acting singly) shall be an Authorized Person
(as this list may subsequently be modified by the relevant Person from time to
time by written notice to the Custodian):

Company:

 

NAME:   SIGNATURE:   TELEPHONE NO.: Arthur Penn     Aviv Efrat     Thomas J.
Friedmann  

/s/ Thomas J. Friedmann

  617-728-7120

 

Custodian Agreement



--------------------------------------------------------------------------------

Servicer:

NAME:   SIGNATURE:   TELEPHONE NO.: Arthur H. Penn  

/s/ Arthur H. Penn

  Aviv Efrat  

/s/ Aviv Efrat

  Jose A. Briones    

 

Custodian Agreement



--------------------------------------------------------------------------------

Servicer:

NAME:   SIGNATURE:   TELEPHONE NO.: Arthur H. Penn     Aviv Efrat     Jose A.
Briones  

/s/ Jose A. Briones

 

 

Custodian Agreement

28



--------------------------------------------------------------------------------

Administrative Agent:

 

LOGO [g704263dsp76.jpg]

 

Custodian Agreement



--------------------------------------------------------------------------------

Collateral Agent:         Any Responsible Officer (as defined in the Revolving
Credit Agreement) of the Collateral Agent.



--------------------------------------------------------------------------------

SCHEDULE B

Revolving Credit Agreement

 

1.

Revolving Credit and Security Agreement, dated as of the date hereof (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time), among the Company, as Borrower, the Lenders from time to time
party thereto, BNP Paribas, as Administrative Agent, PennantPark Investment
Corporation, as Equityholder, PennantPark Investment Advisers, LLC, as Servicer,
and The Bank of New York Mellon Trust Company, National Association, as the
Collateral Agent.